Citation Nr: 0936153	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-37 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1951 
through March 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has tinnitus that is likely related to his 
military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As the Board's decision constitutes 
a complete grant of the benefit sought on appeal, there is no 
further assistance or development required in this case.

The Veteran contends that his current tinnitus is 
attributable to his time spent in the military.  
Specifically, he stated that he was exposed to loud noises 
starting with the rifle range and other weapons training, and 
noted that he was in the aviation ordnance and spent a 
significant amount of time around loud aircraft on the flight 
line.  The Veteran stated that he developed constant 
bilateral tinnitus in 1952 while on active duty, and had 
experienced constant tinnitus ever since service.  See 
Veteran's statements on a March 2006 tinnitus questionnaire, 
March 2006 VA Form 4138, and March 2006 VA Form 21-526, 
Application for Compensation and Pension, (all noting the 
onset of tinnitus in 1952).  The Veteran's DD Form 214 shows 
his military occupational specialty (MOS) was an aviation 
ordnanceman with the related civilian occupation noted to be 
an armerment installer (aircraft mechanic).

Initially, the Board notes that by way of a July 2006 rating 
decision the Veteran was service-connected for bilateral 
hearing loss and granted an evaluation of 10 percent 
disabling.  The RO granted the Veteran service connection 
because it determined that his hearing loss was directly 
related to his military service.  This determination was 
based in part on his MOS (aviation ordnanceman).  The RO 
explained that his MOS was consistent with a high noise 
exposure occupation, and therefore, acoustic trauma would be 
conceded.  Further, a June 2006 VA examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss, and opined 
that his hearing loss was at least as likely as not the 
result of noise exposure during military service.  In sum, 
the evidence of record shows that the Veteran has 
sensorineural hearing loss related to noise exposure from 
military service.

At the above mentioned June 2006 audiological examination, 
the Veteran reported that his tinnitus began approximately 
five or six years ago.  The audiologist opined that because 
the Veteran was discharged from the military about 50 years 
ago, and he reported his onset of tinnitus to be five years 
ago, it was not likely that the Veteran's tinnitus was a 
direct result of his military service.  The examiner noted 
that although VA Form 526 indicated that tinnitus began in 
1952, at this examination, the Veteran denied having tinnitus 
more than five or six years.

Based almost entirely on the June 2006 VA examiner's negative 
opinion, the RO denied the Veteran service connection for 
tinnitus.  In August 2006, the Veteran submitted a notice of 
disagreement (NOD) to the decision denying service connection 
for tinnitus, explaining that when the audiologist at the 
June 2006 Compensation and Pension (C&P) examination asked 
him the question regarding the onset of his tinnitus, he did 
not completely understand the question due to his hearing 
problems, and thought the examiner was asking him something 
else.  The Veteran explained that as he stated when he filed 
his claim back in March of 2006, his tinnitus began in 1952, 
and had been constant ever since.

In this case, because the Veteran submitted a statement 
explaining that he misunderstood the question at the June 
2006 examination regarding the date of tinnitus onset, the VA 
examiner was asked to re-examine the record in its entirety, 
including the Veteran's newly submitted statement regarding 
his confusion over the question posed to him about his 
tinnitus onset.  In a November 2006 addendum, the audiologist 
opined that based on the conflicting reports of tinnitus 
onset given by the Veteran, he could not resolve the issue 
without resort to speculation.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).

Here, there is evidence of a current disability in the form 
of the Veteran's subjective complaints of bilateral tinnitus.  
Although the service treatment records (STRs) fail to 
document findings or complaints related to tinnitus, laws and 
regulations do not require in-service complaints of or 
treatment for tinnitus in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  In this case, there is evidence of in-service 
acoustic trauma because the Veteran served as an aviation 
ordinanceman, a specialty consistent with high noise 
exposure.  The Board also finds that there is competent and 
sufficient lay evidence of a nexus between the Veteran's 
current tinnitus and the in-service acoustic trauma.  In this 
regard, the Board notes that the Veteran is competent to 
describe his in-service exposure to loud noises and the onset 
of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Throughout the record, the Veteran has described in-service 
noise exposure while working as an aviation ordinanceman 
around aircraft on the flight line.  Further, in three 
separate documents submitted when the Veteran initially filed 
his claim in April 2006, the Veteran stated that 1952 was the 
date of onset of his tinnitus.  Despite the discrepancy in 
the Veteran's statements regarding the date of onset of his 
tinnitus, the Board accepts his explanation regarding his 
confusion at the June 2006 VA audiological evaluation, and 
does not question his credibility.  

Although the June 2006 VA examiner initially opined that it 
was not likely that the Veteran's tinnitus was related to 
service, after considering the Veteran's statement about his 
confusion at the 2006 audiological examination, the 2006 
examiner submitted an addendum noting that he could not 
resolve the issue without resorting to speculation.  As such, 
beyond lay evidence describing a nexus between tinnitus and 
service, (which as noted above, the Board finds credible), 
the record does not contain a medical opinion assessing the 
relationship between the Veteran's tinnitus and his military 
service.

Providing the Veteran with the benefit of the doubt, the 
Board finds that a grant of service connection is warranted 
based on evidence of in-service acoustic trauma, coupled with 
the fact that the RO has granted the Veteran service 
connection for bilateral hearing loss based on military noise 
exposure, and the June 2006 audiologist's opinion describing 
the Veteran's hearing loss as including a sensorineural 
component, which is a type of hearing loss often associated 
with tinnitus.

Under the circumstances, and in light of the fact that 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of the coexisting 
hearing loss, see, e.g., Harrison's Principles of Internal 
Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005), 
the Board finds that there is support for the conclusion that 
the Veteran's tinnitus can be attributed to his military 
service.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102 (2008).  
Service connection for tinnitus is therefore granted.


ORDER

Service connection for tinnitus is granted subject to the 
laws and regulations governing monetary benefits.



                  
____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


